Citation Nr: 1602009	
Decision Date: 01/19/16    Archive Date: 01/27/16

DOCKET NO.  12-28 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to hepatitis C.

3.  Entitlement to service connection for arthritis of the back, legs, and hands.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Nelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1977 to November 1981.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied service connection for the claimed disabilities.  

The Veteran originally submitted a claim for service connection for rheumatoid arthritis of the back, legs, and hands, which the Board has recharacterized as a claim for service connection for arthritis.  The August 2010 rating decision denied service connection for rheumatoid arthritis; however, the Veteran subsequently stated in a November 2015 Board hearing that that he has a diagnosis of osteoarthritis, not rheumatoid arthritis.  As such, to ensure that the Veteran's claim is adequately evaluated in accordance with the evidence of record, the Board has recharacterized the claim.  38 C.F.R. §§ 4.2, 4.13, 4.125; see Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).

In November 2015, a Board hearing was held at the RO before the undersigned and the transcript is of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.





REMAND

VA's duty to assist includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d). 

With regard to the claim for service connection for hepatitis C, the Veteran contends that he was diagnosed with hepatitis A in service, and that he was not diagnosed with hepatitis C until 1989 because there was no test for hepatitis C until after 1985.  See the November 2015 Board hearing transcript.  The Veteran underwent a VA examination in August 2010 and VA obtained a medical opinion addendum in August 2012; however, the medical opinions did not discuss whether the Veteran's hepatitis C could have been misdiagnosed as hepatitis A in the service.  It is also noted that the Veteran submitted a December 2015 opinion which reflects that hepatitis was directly caused by or a result of service; however, a rationale was not provided. As such, further evidentiary development is needed in the form of another medical opinion addressing the etiology of hepatitis.

Adjudication of the claim for service connection for an acquired psychiatric disorder must be deferred, as the Veteran asserts that he has a mood disorder due to the medication that he takes for his hepatitis C.  See the November 2015 Board hearing transcript.  As such, consideration of entitlement to service connection for an acquired psychiatric disorder must therefore be deferred until the intertwined issue of service connection for hepatitis C is resolved or prepared for appellate consideration.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together).

With regard to the claim for service connection for arthritis, the August 2010 rating decision denied the claim because the Veteran did not have a diagnosis of rheumatoid arthritis.  In December 2015, the Veteran submitted a nexus statement in which his doctor opined that his degenerative arthritis was caused by or a result of events in service.  The opinion is not a sufficient basis on which to grant service connection, however, as the doctor did not provide the rationale on which his opinion was based.  Moreover, the doctor did not specify whether the nexus opinion applied to arthritis of the back, legs, and/or hands.  As such, a VA medical opinion is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Contact the VA examiner who conducted the August 2010 VA examination and August 2012 VA medical opinion (or if he or she is no longer available, a suitable replacement) and ask the examiner to review the record and prepare an addendum to the medical opinion.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's current diagnosis of hepatitis C is related to or caused by his in-service diagnosis of hepatitis A.

The examiner should specifically comment on the Veteran's contention that hepatitis C could not be diagnosed until after he was separated from service.

The VA claims folder must be made available to the examiner for review in connection with the examination.  The examiner should provide a rationale for all conclusions.  If the VA examiner determines that further examination is necessary in order to render the requested medical opinion, the RO/AMC should schedule the Veteran for such an examination. 

If the VA examiner determines that he or she is unable to provide the requested medical opinion without resorting to speculation, the examiner should indicate this in the report.

2.  Obtain a VA medical opinion on the existence and etiology of any current arthritis, including but not limited to, arthritis of the back, legs, and hands.
  
The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current arthritis is related to incident, injury, or event in active service. 

The VA claims folder must be made available to the examiner for review in connection with the examination.  The examiner should provide a rationale for all conclusions.  If the VA examiner determines that an examination is necessary in order to render the requested medical opinion, the RO/AMC should schedule the Veteran for such an examination. 

If the VA examiner determines that he or she is unable to provide the requested medical opinion without resorting to speculation, the examiner should indicate this in the report.

3.  After completing all indicated development, and any additional development deemed necessary, readjudicate the claims in light of all the evidence of record.  If any benefit sought on appeal remains denied, then a fully responsive supplemental statement of the case should be furnished to the Veteran and his representative, and they should be afforded a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




